Mr. Justice Thomas delivered the opinion of the court: Sandy Crawford, late of Co. L, 8th Ill. Inf., claimant, has filed his claim for two months services between enrollment and date rejected. In his declaration he states that he was enrolled on the 28th day of June, 1898 and was rejected at Springfield, Illinois, the latter part of August, 1898, and filed his declaration in this case on the 18th day of November, 1930. To the declaration the State has plead the Statute of Limitations. The records show conclusively that the claim accrued more than five years prior to the time it was filed with the secretary of this court. Section 10 of the Act creating the Court of Claims provides that every claim against the State cognizable by the Court of Claims shall be forever barred unless the claim is filed with the secretary of the court within five years after the claim first accrued. This statute is mandatory and under its provisions the claim is barred. An award is therefore denied and the case dismissed.